Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed July 15, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00154-CV



                   IN RE DOJO BAY HOUSE, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-60692

                MEMORANDUM DISSENTING OPINION

      Relator has not provided an original-proceeding record that complies with
the mandatory requirements of Texas Rule of Appellate Procedure 52.7, which is a
condition precedent to this court determining the original proceeding on the merits.
See Code Construction Act, Tex. Gov’t Code Ann. § 311.016(3) (defining “must”);
Tex. R. App. P. 52.7; In re Kholaif, Nos. 14-20-00731-CV & 14-20-00732-CV,
2020 WL 7013339, at *1–4 (Tex. App.—Houston [14th Dist.] Nov. 25, 2020,
order)1, disp., 615 S.W.3d 369, 370 (Tex. App.—Houston [14th Dist.] 2020) (orig.
proceeding).

       The court should have notified relator of the procedural issue with the
original-proceeding record so that it could be cured. See Kholaif, 2020 WL
7013339, at *1, 615 S.W.3d at 370. The court did not, which is a due-process and
due-course-of-law issue. See In re Pena, 619 S.W.3d 837, 839 (Tex. App.—
Houston [14th Dist.] 2021) (orig. proceeding) (Bourliot, J., dissenting); Kholaif,
2020 WL 7013339, at *3.

       I dissent to the court not notifying the relator of the procedural issue with the
record and denying the petition on the merits without a proper record. I express no
opinion on the merits of the petition for writ of mandamus.




                                               /s/       Charles A. Spain
                                                         Justice


Panel consists of Chief Justice Christopher and Justices Spain and Wilson.
(Christopher, C.J., majority).




       1
         Westlaw incorrectly states that the November 25, 2020 interlocutory order and dissent “has not
been released for publication in the permanent law reports. Until released, it is subject to revision or
withdrawal.”
                                                     2